DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on February 28, 2022. The application contains claims 1-24: 
Claims 3, 11, 19, and 23 are amended
Claims 1-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on February 28, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
In view of the amendments to claims 3, 11, and 19, the objections to claims 3, 11, and 19 are withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the rejections to claim 23 is withdrawn.

Claim Rejections - 35 USC § 102 & 103
	In response to Applicant’s first argument on page 2 of Applicant Arguments/Remarks Made in an Amendment with respect to claim 1:
 “Therefore, the lexical nodes in Anand is used to determine validity of SQL statements, instead of being generated as a response to determining that a SQL statement has failed to be parsed. It would have been pointless to generate the “tree of lexical nodes” in response to determining that the SQL statement is invalid given that that “tree of lexical nodes” is used to determine whether the SQL statement in valid in the first place.”

	The examiner disagrees. The tree of lexical nodes in Anand, after undergoing the query structure and validity check in step 306 of Figure 3, contains validity information about the query that was unavailable to the original tree of lexical nodes, thus has become a different tree, and the tree is generated in response to the query failing to parse. 
As taught in paragraphs [0039]-[0040] and [0042] with respect to Figure 2 and Figure 3, the query structure and validity check in step 306 generates a parse tree; for a valid SQL statement that can be properly parsed, the parse tree represents valid parts and structure of the valid SQL statement; for a SQL statement that fails to be parsed, the parse tree is merely an updated version of the tree of lexical nodes including additional invalidity information indicating syntax errors. As such, a tree structure representing an invalid SQL statement is generated after step 306 of Figure 3 in response to determining that the SQL statement has failed to be parsed. 
Therefore, Anand as cited teaches the limitation “in response to determining that the parser fails to parse the invalid SQL statement, generating, ... an output corresponding to the invalid SQL statement ...”.

	In response to Applicant’s second argument with respect to claim 1 on page 2 of Applicant Arguments/Remarks Made in an Amendment:
 “… In other words, in Anand, the parse tree is generated first, and then the parse tree is used to identify security risks such as invalid field access, etc.”
The examiner disagrees. Applicant confuses parsing a SQL statement into a parse tree in order to detect syntax errors with processing a valid parse tree to detect security risks in the form of SQL injections. "using the parse tree to identify security risks such as invalid field access, etc." as argued by Applicant above belongs to the latter, while the claimed invention is directed to the former. As evidenced in paragraph [0008] of the Background section, Anand discloses improved systems and methods for analyzing SQL queries in order to identify potential injection attacks. SQL injection attacks, which result in unauthorized access to sensitive or confidential data, can realize only when a corresponding SQL has been parsed into a valid parse tree, free of syntax errors, and gets executed, which means it takes place at a stage after all that is claimed in the present application has finished. 

	In response to Applicant’s third argument with respect to claim 1 on page 3 of Applicant Arguments/Remarks Made in an Amendment:
 “The Office Action states that “success in step 302 and 304 and failure in step 306 correspond to “an error parser.” (Office Action, page 4.) Applicant respectfully disagrees. Steps 302, 304, and 305 shown in FIG. 3 of Anand are sequential steps to be performed. (See Anand, FIG. 3 and paragraph 42.) At 302, the SQL string is received and tokenized into a token stream. (Anand, paragraph 42.) At 304, the token stream is iterated to generate lexical nodes. (/d.) Steps 302 and 304 of Anand does not call for any evaluation of success or failure. Step 306 of Anand makes a determination of the validity of query structure, and as noted above, such determination of validity is based on the lexical nodes, instead of triggering the generation of any tree structure. Therefore, claim 1 is patentably distinguished from Anand.”

The examiner disagrees. By “success in step 302 and 304 and failure in step 306 correspond to “an error parser.”, the examiner was describing one of the two possibilities of the process depicted in Figure 3 based on the determination result of step 306: one, if it is determined that the query being parsed fits the rules for a valid SQL statement, a valid parse tree is generated; two, if it is determined that the query being parsed does not conform to the rules for a valid SQL statement, a parse tree indicating the invalidity is generated. In the second case scenario, the SQL parser would correspond to “an error parser” as recited in claim 1.

	In response to Applicant’s fourth argument with respect to claim 4 on page 4 of Applicant Arguments/Remarks Made in an Amendment:
 “… Here, simply because Balin discloses different dialects does not necessary mean that a syntax diagram must exist for those dialects, and does not necessary suggest “generating grammar rules for the SQL statements of each of the plurality of dialects based on a syntax diagram for each of the plurality of dialects; and the grammar rules comprise lexer rules used to identify keywords in the syntax diagram and tokenize the keywords as tokens.””

The examiner disagrees. As explained in the previous office action, Balin et al. (US 20050149537 A1), Fig. 9-11, the tree structures in these figures illustrate specific grammar rules for each type of SQL statements, and paragraphs [0062]-[0063] teach each dialect follows its own syntax, which inherently teaches a syntax diagram for the dialect. Each SQL dialect, like any human language, consists of a set of keywords defined by lexer rules and arranged in ways that follow specific syntax rules in order for a statement to be understandable by computers. In support of the syntax diagram inherency, the examiner has attached to this office action two PDF documents showing two syntax diagram examples for two different dialects of SQLs: one for Oracle 10.2 release, which was released in April 2010, and the other for MSSQL from 2013. Please refer to the attached documents for the respective syntax diagram of each SQL dialect.

	In response to Applicant’s fifth argument with respect to claim 4 on page 4 of Applicant Arguments/Remarks Made in an Amendment:
 “… Anand relates to security issues and preventing database attacks. (Anand, abstract.) One of ordinary skill in the art would not have been motivated to combine Anand with Balin given that they are concerned with different problems.”

The examiner disagrees. At the bottom of the problem Anand tries to solve, it relates to parsing and processing SQL statements. In the face of various database systems on the market that use different dialects of SQL language and the reality that these database systems need to communicate with each other, it exists a practical demand to solve the problem of efficiently converting SQL statements among different dialects. Therefore, the motivation to combine: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anand to incorporate the teachings of Balin to generate a representation of each of a plurality of dialects of SQL statements. Doing so would aid in the conversion of this SQL code from one dialect to another and help solve the challenging problem for businesses that want to run their products on multiple database platforms and migrate the application with embedded SQL code without manually rewriting the application as taught by Balin ([0014]; [0006]).

	In response to Applicant’s sixth argument with respect to claim 6 on page 4 of Applicant Arguments/Remarks Made in an Amendment:
 “With regard to claim 6, Anand fails to disclose or suggest different treatments of valid or invalid SQL statements. Therefore, Anand would have much less disclosed or suggested “generating, by an error parser, an output corresponding to the invalid SQL statement, the output comprises a plurality of data structures arranged in a tree structure” (claim 1) and “generating, by the parser, another output corresponding to the valid SQL statement based on the parse tree, the another output comprises another plurality of data structures arranged in another tree structure.” (Emphasis added.) Therefore, claim 6 is further distinguishable from the references of record. Claims 14 and 22 recite similar claim language and is similarly distinguished.”

The examiner disagrees. Please refer to the examiner’s responses to the first, second, and third arguments above for arguments relating to claim 1. The only limitations specific to claim 6 are “another output” and “another tree structure”. The SQL parsing process depicted in Figure 2 and 3 of Anand is a generic process applicable to all SQL statements of the same dialect. When the process is applied to another SQL statement, it would generate the same output and the same tree structure as explained above with respect to claim 1.

	In response to Applicant’s seventh argument with respect to claim 8 on page 4-5 of Applicant Arguments/Remarks Made in an Amendment:
 “With regard to claim 8, ... The Office Action does not elaborate on which reference allegedly teaches “determining a statement type of the invalid SQL statement.” (See Office Action, page 11.) The Office Action on page 12 states that “Fig. 9-11 each illustrates a different parse tree corresponding to a different statement type.” Assume for the sake of argument that Fig. 9-11 of Balin illustrates different parse trees, showing different parse trees does not correspond to selecting one of the parse trees based on a different statement type. Therefore, claim 8 is further distinguishable from the references of record. Claims 16 and 24 recite similar claim language and is similarly distinguished.”

The examiner disagrees. Balin solves the problem of migrating data between databases of different dialects, see Abstract and Figure 9-11. The process involves reading data from source database, converting SQL statements from source dialect to target dialect, and executing converted SQL statements in target database. Since both source and target databases may be of any dialect, without first knowing what dialect each database is using, the system in Balin won’t be able to properly parse and further process any SQL statements. The mere fact that the system functions as disclosed indicates that the system first determines the statement type. Therefore, Balin inherently teaches “determining a statement type …”.

For the reasons set forth above, the 35 U.S.C. 102 and 103 rejections are maintained. Please refer to the updated 35 U.S.C. 102 and 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anand et al. (US 20170068819 A).

With regard to claim 1,
Anand teaches
a method (Abstract), comprising: 
determining that a parser fails to parse an invalid structured query language (SQL) statement (Fig. 3; [0042]; [0040]: parsing the lexical nodes to determine query structure and validity (at 306)), wherein not conforming to the query structure and invalidity teach both “fails to parse” and “an invalid …(SQL) statement”); and 
in response to determining that the parser fails to parse the invalid SQL statement, generating, by an error parser (Fig. 3: success in step 302 and 304 and failure in step 306 correspond to “an error parser”), an output corresponding to the invalid SQL statement, the output comprises a plurality of data structures arranged in a tree structure, each of the plurality of data structures corresponds to a portion of the invalid SQL statement (Fig. 2, 3; [0039]: in step 306, generating a parse tree for valid SQLs indicates, as a result of determining a SQL fails to parse, output a tree of lexical nodes, not a parse tree, for the invalid SQL, wherein “a tree of lexical nodes” corresponds to “a tree structure” that includes SQL commands, SQL functions and field/table identifiers, etc., which correspond to “a plurality of data structures”).

With regard to claim 2,
Anand teaches
the method of claim 1, wherein the parser fails to parse the invalid SQL statement due to one or more of the invalid SQL statement containing at least one syntax error, the invalid SQL statement being incomplete, or the parser being out-of-date ([0040]: not fitting the rules for a valid SQL statement teaches “syntax error” or “the invalid SQL statement being incomplete”).

With regard to claim 3,
Anand teaches
the method of claim 1, further comprising receiving, by the parser, a plurality of SQL statements ([0044]: identifying number of queries within the parse tree indicates “a plurality of SQL statements”), the plurality of SQL statements comprising the invalid SQL statement (see above discussion for invalid SQL statement), wherein 
identifying the invalid SQL statement comprises identifying a beginning and an end of the invalid SQL statement; 
the beginning of the invalid SQL statement corresponds to a beginning character or symbol following a previous SQL statement; and 
the end of the invalid SQL statement corresponds to an end character or symbol ([0044]: query separators (such as semicolons) corresponds to “an end character or symbol”, and the character or symbol following a semicolon or the first character corresponds to “a beginning character or symbol”).

With regard to claim 9,
Anand teaches
a non-transitory computer-readable medium having computer-readable instructions such that, when executed by a processor (Fig. 5B, 522 processor(s)), causes the processor to: 
determine that a parser fails to parse an invalid structured query language (SQL) statement (Fig. 3; [0042]; [0040]: parsing the lexical nodes to determine query structure and validity (at 306)), wherein not conforming to the query structure and invalidity teach both “fails to parse” and “an invalid …(SQL) statement”); and 
in response to determining that the parser fails to parse the invalid SQL statement, generating an output corresponding to the invalid SQL statement, the output comprises a plurality of data structures arranged in a tree structure, each of the plurality of data structures corresponds to a portion of the invalid SQL statement (Fig. 2, 3; [0039]: in step 306, generating a parse tree for valid SQLs indicates, as a result of determining a SQL fails to parse, output a tree of lexical nodes, not a parse tree, for the invalid SQL, wherein “a tree of lexical nodes” corresponds to “a tree structure” that includes SQL commands, SQL functions and field/table identifiers, etc., which correspond to “a plurality of data structures”).

With regard to claim 10,
Anand teaches
the non-transitory computer-readable medium of claim 9, wherein the parser fails to parse the invalid SQL statement due to one or more of the invalid SQL statement containing at least one syntax error, the invalid SQL statement being incomplete, or the parser being out-of-date ([0040]: not fitting the rules for a valid SQL statement teaches “syntax error” or “the invalid SQL statement being incomplete”).

With regard to claim 11,
Anand teaches
the non-transitory computer-readable medium of claim 9, wherein the processor is further caused to receive a plurality of SQL statements ([0044]: identifying number of queries within the parse tree indicates “a plurality of SQL statements”), the plurality of SQL statements comprising the invalid SQL statement (see above discussion for invalid SQL statement), wherein 
identifying the invalid SQL statement comprises identifying a beginning and an end of the invalid SQL statement; 
the beginning of the invalid SQL statement corresponds to a beginning character or symbol following a previous SQL statement; and 
the end of the invalid SQL statement corresponds to an end character or symbol ([0044]: query separators (such as semicolons) corresponds to “an end character or symbol”, and the character or symbol following a semicolon or the first character corresponds to “a beginning character or symbol”).

With regard to claim 17,
Anand teaches
a system (Abstract), comprising: 
a memory unit (Fig. 5B, 524 memory); and 
a processor (Fig. 5B, 522 processor(s)) configured to: 
determine that a parser fails to parse an invalid structured query language (SQL) statement (Fig. 3; [0042]; [0040]: parsing the lexical nodes to determine query structure and validity (at 306)), wherein not conforming to the query structure and invalidity teach both “fails to parse” and “an invalid …(SQL) statement”); and 
in response to determining that the parser fails to parse the invalid SQL statement, generate an output corresponding to the invalid SQL statement, the output comprises a plurality of data structures arranged in a tree structure, each of the plurality of data structures corresponds to a portion of the invalid SQL statement (Fig. 2, 3; [0039]: in step 306, generating a parse tree for valid SQLs indicates, as a result of determining a SQL fails to parse, output a tree of lexical nodes, not a parse tree, for the invalid SQL, wherein “a tree of lexical nodes” corresponds to “a tree structure” that includes SQL commands, SQL functions and field/table identifiers, etc., which correspond to “a plurality of data structures”).

With regard to claim 18,
Anand teaches
the system of claim 17, wherein the parser fails to parse the invalid SQL statement due to one or more of the invalid SQL statement containing at least one syntax error, the invalid SQL statement being incomplete, or the parser being out-of-date ([0040]: not fitting the rules for a valid SQL statement teaches “syntax error” or “the invalid SQL statement being incomplete”).

With regard to claim 19,
Anand teaches
the system of claim 17, wherein the processor is further configured to receive a plurality of SQL statements ([0044]: identifying number of queries within the parse tree indicates “a plurality of SQL statements”), the plurality of SQL statements comprising the invalid SQL statement (see above discussion for invalid SQL statement), wherein 
identifying the invalid SQL statement comprises identifying a beginning and an end of the invalid SQL statement; 
the beginning of the invalid SQL statement corresponds to a beginning character or symbol following a previous SQL statement; and 
the end of the invalid SQL statement corresponds to an end character or symbol ([0044]: query separators (such as semicolons) corresponds to “an end character or symbol”, and the character or symbol following a semicolon or the first character corresponds to “a beginning character or symbol”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 12-16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (US 20170068819 A), in view of Balin et al. (US 20050149537 A1).

With regard to claim 4,
As discussed in claim 1, Anand teaches all the limitations therein.
Anand further teaches
the grammar rules comprise lexer rules used to identify keywords in the syntax diagram and tokenize the keywords as tokens (Fig. 2; [0036]; [0038]-[0040]; [0042]: SQL tokenizer 202 and SQL lexer 204. Chunking the token stream into SQL commands, SQL functions and field/table identifiers indicates “lexer rules”).
Anand does not explicitly teach
the method of claim 1, further comprising generating a representation of each of a plurality of dialects of SQL statements,
generating the representation comprises generating grammar rules for the SQL statements of each of the plurality of dialects based on a syntax diagram for each of the plurality of dialects; 
Balin teaches
the method of claim 1, further comprising generating a representation of each of a plurality of dialects of SQL statements (Fig. 1 illustrates a representation for each of the two dialects of SQL statements, Oracle and Microsoft SQL Server), wherein 
generating the representation comprises generating grammar rules for the SQL statements of each of the plurality of dialects based on a syntax diagram for each of the plurality of dialects (Fig. 9-11; [0062]-[0063]: each dialect follows its own syntax thus a syntax diagram is inherent in the dialect. The tree structures in Fig. 9-11 illustrate specific grammar rules for each type of SQL statements); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anand to incorporate the teachings of Balin to generate a representation of each of a plurality of dialects of SQL statements. Doing so would aid in the conversion of this SQL code from one dialect to another and help solve the challenging problem for businesses that want to run their products on multiple database platforms and migrate the application with embedded SQL code without manually rewriting the application as taught by Balin ([0014]; [0006]).

With regard to claim 5,
As discussed in claim 4, Anand and Balin teach all the limitations therein. 
Balin further teaches
the method of claim 4, wherein generating the representation of each of the plurality of dialects of SQL statements further comprises converting the syntax diagram for each of the plurality of dialects into a parse tree based on the grammar rules (Fig. 9-11 illustrate converted parse trees for each dialect).

With regard to claim 6,
As discussed in claim 5, Anand and Balin teach all the limitations therein. 
Anand further teaches
the method of claim 5, further comprising: 
receiving, by the parser, a plurality of SQL statements, the plurality of SQL statements comprising the invalid SQL statement and a valid SQL statement ([0044]: identifying number of queries within the parse tree indicates “a plurality of SQL statements” and invalid SQL statement has been discussed above); and 
generating, by the parser, another output corresponding to the valid SQL statement based on the parse tree, the another output comprises another plurality of data structures arranged in another tree structure (Fig. 7A illustrates such an output).

With regard to claim 7,
As discussed in claim 6, Anand and Balin teach all the limitations therein. 
Anand further teaches
the method of claim 6, wherein the output corresponding to the invalid SQL statement is generated by the error parser based on the parse tree (Fig. 3: success in step 302 and 304 and failure in step 306 correspond to “the error parser”, and outputting the tree of lexical nodes for invalid SQL statements is the result of a failure to parse based on the parse tree).

With regard to claim 8,
As discussed in claim 5, Anand and Balin teach all the limitations therein. 
Balin further teaches
the method of claim 5, further comprising: 
determining a statement type of the invalid SQL statement; and 
selecting the parse tree from a plurality of parse tree based on the statement type, the parse tree corresponds to the statement type (Fig. 9-11 each illustrates a different parse tree corresponding to a different statement type).

With regard to claim 12,
As discussed in claim 9, Anand teaches all the limitations therein.
Anand further teaches
the grammar rules comprise lexer rules used to identify keywords in the syntax diagram and tokenize the keywords as tokens (Fig. 2; [0036]; [0038]-[0040]; [0042]: SQL tokenizer 202 and SQL lexer 204. Chunking the token stream into SQL commands, SQL functions and field/table identifiers indicates “lexer rules”).
Anand does not explicitly teach
the non-transitory computer-readable medium of claim 9, wherein the processor is further caused to generate a representation of each of a plurality of dialects of SQL statements,
generating the representation comprises generating grammar rules for the SQL statements of each of the plurality of dialects based on a syntax diagram for each of the plurality of dialects; 
Balin teaches
the non-transitory computer-readable medium of claim 9, wherein the processor is further caused to generate a representation of each of a plurality of dialects of SQL statements (Fig. 1 illustrates a representation for each of the two dialects of SQL statements, Oracle and Microsoft SQL Server), wherein 
generating the representation comprises generating grammar rules for the SQL statements of each of the plurality of dialects based on a syntax diagram for each of the plurality of dialects (Fig. 9-11; [0062]-[0063]: each dialect follows its own syntax thus a syntax diagram is inherent in the dialect. The tree structures in Fig. 9-11 illustrate specific grammar rules for each type of SQL statements); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anand to incorporate the teachings of Balin to generate a representation of each of a plurality of dialects of SQL statements. Doing so would aid in the conversion of this SQL code from one dialect to another and help solve the challenging problem for businesses that want to run their products on multiple database platforms and migrate the application with embedded SQL code without manually rewriting the application as taught by Balin ([0014]; [0006]).

With regard to claim 13,
As discussed in claim 12, Anand and Balin teach all the limitations therein. 
Balin further teaches
the non-transitory computer-readable medium of claim 12, wherein generating the representation of each of the plurality of dialects of SQL statements further comprises converting the syntax diagram for each of the plurality of dialects into a parse tree based on the grammar rules (Fig. 9-11 illustrate converted parse trees for each dialect).

With regard to claim 14,
As discussed in claim 13, Anand and Balin teach all the limitations therein. 
Anand further teaches
the non-transitory computer-readable medium of claim 13, wherein the processor is further caused to: 
receive a plurality of SQL statements, the plurality of SQL statements comprising the invalid SQL statement and a valid SQL statement ([0044]: identifying number of queries within the parse tree indicates “a plurality of SQL statements” and invalid SQL statement has been discussed above); and 
generate another output corresponding to the valid SQL statement based on the parse tree, the another output comprises another plurality of data structures arranged in another tree structure (Fig. 7A illustrates such an output).

With regard to claim 15,
As discussed in claim 14, Anand and Balin teach all the limitations therein. 
Anand further teaches
the non-transitory computer-readable medium of claim 14, wherein the output corresponding to the invalid SQL statement is generated by an error parser based on the parse tree (Fig. 3: success in step 302 and 304 and failure in step 306 correspond to “the error parser”, and outputting the tree of lexical nodes for invalid SQL statements is the result of a failure to parse based on the parse tree).

With regard to claim 16,
As discussed in claim 13, Anand and Balin teach all the limitations therein. 
Balin further teaches
the non-transitory computer-readable medium of claim 13, wherein the processor is further caused to: 
determine a statement type of the invalid SQL statement; and 
select the parse tree from a plurality of parse tree based on the statement type, the parse tree corresponds to the statement type (Fig. 9-11 each illustrates a different parse tree corresponding to a different statement type).

With regard to claim 20,
As discussed in claim 17, Anand teaches all the limitations therein.
Anand further teaches
the grammar rules comprise lexer rules used to identify keywords in the syntax diagram and tokenize the keywords as tokens (Fig. 2; [0036]; [0038]-[0040]; [0042]: SQL tokenizer 202 and SQL lexer 204. Chunking the token stream into SQL commands, SQL functions and field/table identifiers indicates “lexer rules”).
Anand does not explicitly teach
the system of claim 17, wherein the processor is further configured to generate a representation of each of a plurality of dialects of SQL statements,
generating the representation comprises generating grammar rules for the SQL statements of each of the plurality of dialects based on a syntax diagram for each of the plurality of dialects; 
Balin teaches
the system of claim 17, wherein the processor is further configured to generate a representation of each of a plurality of dialects of SQL statements (Fig. 1 illustrates a representation for each of the two dialects of SQL statements, Oracle and Microsoft SQL Server), wherein 
generating the representation comprises generating grammar rules for the SQL statements of each of the plurality of dialects based on a syntax diagram for each of the plurality of dialects (Fig. 9-11; [0062]-[0063]: each dialect follows its own syntax thus a syntax diagram is inherent in the dialect. The tree structures in Fig. 9-11 illustrate specific grammar rules for each type of SQL statements); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anand to incorporate the teachings of Balin to generate a representation of each of a plurality of dialects of SQL statements. Doing so would aid in the conversion of this SQL code from one dialect to another and help solve the challenging problem for businesses that want to run their products on multiple database platforms and migrate the application with embedded SQL code without manually rewriting the application as taught by Balin ([0014]; [0006]).

With regard to claim 21,
As discussed in claim 20, Anand and Balin teach all the limitations therein. 
Balin further teaches
the system of claim 20, wherein generating the representation of each of the plurality of dialects of SQL statements further comprises converting the syntax diagram for each of the plurality of dialects into a parse tree based on the grammar rules (Fig. 9-11 illustrate converted parse trees for each dialect).

With regard to claim 22,
As discussed in claim 21, Anand and Balin teach all the limitations therein. 
Anand further teaches
the system of claim 21, wherein the processor is further configured to: 
receive a plurality of SQL statements, the plurality of SQL statements comprising the invalid SQL statement and a valid SQL statement ([0044]: identifying number of queries within the parse tree indicates “a plurality of SQL statements” and invalid SQL statement has been discussed above); and 
generate another output corresponding to the valid SQL statement based on the parse tree, the another output comprises another plurality of data structures arranged in another tree structure (Fig. 7A illustrates such an output).

With regard to claim 23,
As discussed in claim 22, Anand and Balin teach all the limitations therein. 
Anand further teaches
the system of claim 22, wherein the output corresponding to the invalid SQL statement is generated by an error parser based on the parse tree (Fig. 3: success in step 302 and 304 and failure in step 306 correspond to “the error parser”, and outputting the tree of lexical nodes for invalid SQL statements is the result of a failure to parse based on the parse tree).

With regard to claim 24,
As discussed in claim 21, Anand and Balin teach all the limitations therein. 
Balin further teaches
system of claim 21, wherein the processor is further configured to: 
determine a statement type of the invalid SQL statement; and 
select the parse tree from a plurality of parse tree based on the statement type, the parse tree corresponds to the statement type (Fig. 9-11 each illustrates a different parse tree corresponding to a different statement type).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168     

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168